Case: 14-10470   Date Filed: 06/20/2014    Page: 1 of 3




                                                            [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-10470
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 3:92-cr-00003-CAR-CHW-1



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

versus

ANDREW JAMES PLEDGER,

                                                Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                              (June 20, 2014)

Before WILSON, PRYOR, and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 14-10470     Date Filed: 06/20/2014    Page: 2 of 3


      Andrew Pledger appeals from the District Court’s denial of his motion for a

sentence reduction pursuant to 18 U.S.C. § 3582(c)(2), Amendment 750 to the

United States Sentencing Guidelines, and the Fair Sentencing Act of 2010 (FSA).

Pledger was convicted on one count of possession with intent to distribute, and

distribution of, cocaine base within 1,000 feet of a public school in violation of 21

U.S.C. § 841(a)(1) and 860(a), and one count of aiding and abetting possession

with intent to distribute cocaine base within 1,000 feet of a public school in

violation of § 841(a)(1), 860(a), and 18 U.S.C. § 2. At sentencing, the district

court found that Pledger qualified as a career offender pursuant to U.S.S.G. §

4B1.1—making the applicable Guidelines range 360 months to life—and

sentenced him to a term of 360 months’ imprisonment.

      On appeal, Pledger argues Amendment 750 entitles him to a reduced

sentence. He acknowledges that, because he was sentenced as a career offender,

our decision in United States v. Moore, 541 F.3d 1323, 1330 (11th Cir. 2008),

makes him ineligible for such a reduction. However, Pledger contends that the

Supreme Court’s decision in Freeman v. United States, ___ U.S. ___, 131 S. Ct.
2685 (2011), abrogated Moore and entitles him to relief. We considered this same

argument in United States v. Lawson, 686 F.3d 1317, 1320–21 (11th Cir.) (per

curiam), cert. denied 133 S. Ct. 568 (2012), and determined that Moore remains




                                          2
                Case: 14-10470        Date Filed: 06/20/2014       Page: 3 of 3


binding precedent notwithstanding the Court’s decision in Freeman. Accordingly,

Pledger’s argument fails.

       Pledger also argues that the FSA entitles him to a reduced sentence.

However, the FSA does not apply to defendants who were sentenced before its

enactment date. See United States v. Hippolyte, 712 F.3d 535, 542 (11th Cir.),

cert. denied 134 S. Ct. 181 (2013).

       The United States has moved for summary affirmance and to stay the

briefing schedule. Because the “position [of the United States] is clearly right as a

matter of law so that there [is] no substantial question as to the outcome of the

case,” see Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), 1

we grant the motion for summary affirmance.

       Accordingly, we AFFIRM the district court’s decision to deny Pledger’s

motion for a reduction and DISMISS as moot the motion to stay the briefing

schedule.




       1
          In Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981) (en banc), this court
adopted as precedent all decisions of the former United States Court of Appeals for the Fifth
Circuit rendered prior to October 1, 1981.
                                                3